Title: From George Washington to Colonel John Cadwalader, 25 December 1776
From: Washington, George
To: Cadwalader, John



Sir
Head Quarters [Bucks County, Pa.] Decr 25th 1776

I have yours of Yesterday & have no doubt of your doing every thing in your Power to Promote the Enterprize which I wish you may do as far as you see consistent with Propriety.
If nothing more is adviseable a Diversion may facilitate the attempt above—The Dover Militia you may keep to assist you—Genl Putnam will have Instructions how to dispose of the rest, I wish Colo. Reed

may see Colo. Griffin before his men are Despers’d—should any Occurrence of Moment happen, you’ll please advise me of it immediately. I am Sir Yr very Hble Servt

Go: Washington

